Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
This Office Action is responsive to Applicants' Amendment filed on August 18, 2022, in which claims 3, 6, 7, 10, 13, 14, 17 and 20 are currently amended. Claims 2, 9 and 16 are canceled. Claims 1, 3-7, 8, 10-15 and 17-20 are currently pending. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on November 8, 2019 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
The rejections to claims 1-20 under 35 U.S.C. § 112(b) are hereby withdrawn, as necessitated by applicant's amendments and remarks made to the rejections.
Applicant’s arguments with respect to rejection of claims 1-20 under 35 U.S.C. 101 based on amendment have been considered, however, are not deemed persuasive.  The mention of “circuitry” in the claims is seen as merely recitation of generic computer components recited at a high level of generality.  The amended claims also introduce gathering and outputting of data which amounts to insignificant extra-solution activity (See Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1092-93 (Fed. Cir. 2015)).
Applicant’s arguments with respect to rejection of claims 1-20 under 35 U.S.C. 102/103 based on amendment have been considered and are persuasive. The argument is moot in view of a new ground of rejection set forth below.

Claim Rejections - 35 USC § 101
101 Rejection
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 USC § 101 because the claimed invention is directed to non-statutory subject matter.

Regarding Claim 1:  Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 1 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis:  Claim 1 recites a computer implemented method of processing neural networks, which, under its broadest reasonable interpretation is a series of mental processes and mathematical calculations.  For example, but for the generic computer components language, the above limitations in the context of this claim encompass neural network processing, including the following: 
to classify an input (observation, evaluation, and judgement),
 predict whether the input originated with the target group (observation, evaluation, and judgement)
Adjusting, by the circuitry, the original parameter of the classification model to render the adversarial classifier less accurate relative to an accuracy level of the adversarial classifier given the original parameter at predicting whether the input originated with the target group (mathematical calculation)
Therefore, claim 1 recites an abstract idea which is a judicial exception.
Step 2A Prong Two Analysis:  Claim 1 recites additional elements “A classification model”, “adversarial classifier”, and “circuitry”. However, these additional features are computer components recited at a high-level of generality, such that they amount to no more than mere instructions to apply the judicial exception using a generic computer component.  An additional element that merely recites the words “apply it” (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, does not integrate the judicial exception into a practical application.  Claim 1 also recites additional elements “applying, by the circuitry, a main classifier to receive the input and output a classification for the input based on the classification model” and “an adversarial classifier to receive the classification” which amounts to gathering and outputting data and is interpreted as insignificant extra-solution activity (See Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1092-93 (Fed. Cir. 2015)).  
Step 2B Analysis:  Claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the lack of integration of the abstract idea into a practical application, the additional elements recited in claim 1 amount to no more than mere instructions to apply the judicial exception using a generic computer component.
For the reasons above, claim 1 is rejected as being directed to non-patentable subject matter under §101. This rejection applies equally to independent claims 8 and 15, which recite a computer program product and a system, respectively, as well as to dependent claims 2-7, 9-14, and 16-20. Independent claims 8 and 15 and their dependent claims recite additional generic computer components “A non-transitory computer-readable medium storing instructions that, when executed by one or more processors, cause the one or more processors” which do not integrate the judicial exception into a practical application.  The additional limitations of the dependent claims are addressed briefly below:
Dependent claims 2, 9, and 16 recite additional observation, evaluation, and judgement “wherein the main classifier classifies the input based on the model and provides the classification to the adversarial classifier, the classification used by the adversarial classifier to predict whether the input originated with the target group.”
Dependent claims 3, 10, and 17 recite additional mathematical calculations “the classification model collapses to a cost function exposed to both the adversarial classifier and the main classifier” as well as additional observation, evaluation, and judgement “the main classifier classifies the input based on the model”
Dependent claims 4, 11, and 18 recite additional observation, evaluation, and judgement “a decorrelator compares the prediction of the adversarial classifier to a label associated with the input to determine whether the adversarial classifier's prediction corresponds to the label”.
Dependent claims 5 and 12 recite additional mathematical calculation “the applying and adjusting are repeated until a stopping condition is met, the stopping condition comprising: a prediction accuracy of the adversarial classifier's drops by more than a predetermined threshold amount after adjusting the parameter of the classification model.”
Dependent claims 6, 13, and 19 recite additional observation, evaluation, and judgement “to classify language with the main classifier as the language is generated” and  “determining that the language is classified in a target classification” as well as additional insignificant extra-solution activity of outputting data “generating an instruction for a display device to display a warning that the language may be classified in the target classification” (See Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1092-93 (Fed. Cir. 2015)) which includes additional generic computer components “a display device”.
Dependent claims 7, 14, and 20 recite additional observation, evaluation, and judgement “to classify pre-existing content”, “determining that the content is classified in a target classification”, and “flagging the pre-existing content for review”
Therefore, when considering the elements separately and in combination, they do not add significantly more to the inventive concept. Accordingly, claims 1-20 are rejected under 35 U.S.C. § 101. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3-4, 8, 10-11, 15, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Kilinc (“Auto-clustering Output Layer: Automatic Learning of Latent Annotations in Neural Networks”, 2017) and in view of Bhowmick (US20190244138A1). 

	Regarding claim 1, Kilinc teaches A method comprising: accessing, by a circuitry, a classification model, the classification model applying an original parameter to classify an input; ([Abstract] "In this paper, we discuss a different type of semi-supervised setting...We consider this setting as simultaneously performed supervised classification (per the available coarse labels) and unsupervised clustering (within each one of the coarse labels) and propose a novel output layer modification called auto-clustering output layer (ACOL) that allows concurrent classification and clustering based on Graph-based Activity Regularization (GAR) technique" [p. 3 §III] "Neural networks define a family of functions parameterized by weights and biases which define the relation between inputs and outputs" Weights and biases interpreted as synonymous with parameters.)
	applying, by the circuitry, a main classifier to receive the input and output a classification for the input based on the classification model; ([p. 2 §II] "Y (0) = X is the input and f(X) = f(L)(X) = Y (L) = Y is the output of the entire network"
[p. 3 Fig. 2.] "Neural network structure with the ACOL. Each softmax node corresponds to an individual sub-class of a parent, i.e. annotation. During feedforward operation of the network, pooling layer calculates final parent-class predictions through sub-class probabilities" Main classifier interpreted as annotation deduced from pooling layer corresponding to softmax layer adversarial classifier.)
	adjusting, by the circuitry, the original parameter of the classification model to render the adversarial classifier less accurate relative to an accuracy level of the adversarial classifier given the original parameter at predicting whether the input originated with the target group. ([p. 2 §II] "It has been shown that as the matrix N turns into the identity matrix, GM becomes a disconnected graph including n disjoint subgraphs each of which is m/n-regular. This indicates that the strong adjacencies in the matrix M get stronger, weak ones diminish and each label is propagated to m/n examples through the strong adjacencies. Ultimately, M yields that B represents the optimal embedding" Adjusting parameter of classification model to render adversarial classifier worse at predicting is interpreted as synonymous with backpropagating to improve classification of the target output layer.  Becoming a weaker adjacency interpreted as synonymous with rendering the adversarial classifier worse at predicting whether the input originated with the target group. Weak adjacencies becoming weaker is interpreted as synonymous with adjusting the original parameter of the classification model to render the adversarial classifier less accurate relative to an accuracy level of the adversarial classifier given the original parameter.).
	However, Kilinc does not explicitly teach applying, by the circuitry, an adversarial classifier to receive the classification and predict whether the input originated with the target group; and  

Bhowmick, in the same field of endeavor, teaches applying, by the circuitry, an adversarial classifier to receive the classification and predict whether the input originated with the target group; and ([¶0002] "For example, machine learning classifiers can be trained using a labeled data set, in which samples of data that the classifier is to learn to recognize are provided to the classifier along with one or more labels that identify a classification for the sample" [¶0004] "the machine learning model to determine the proposed label for the unit of data based on the set of labeled data from the server and a set of unlabeled data associated with the mobile electronic device; encode the proposed label via a privacy algorithm to generate a privatized encoding of the proposed label" [¶0034] "A GAN is a machine learning network that includes a generator and a discriminator, where the generator maps a latent encoding to a data space and the discriminator distinguishes between samples generated by the generator and real data." Bhowmick explicitly teaches that the generator outputs labels used for classification, such that the labels in Bhowmick are interpreted as synonymous with the classifiers of the claimed invention.  Adversarial classifier interpreted as synonymous with discriminator.  Main classifier interpreted as synonymous with generator.). 

	Kilinc and Bhowmick are both directed towards neural networks for classification of data including images.  Therefore, Kilinc and Bhowmick are analogous art in the same field of endeavor.  It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Kilinc with the teachings of Bhowmick by incorporating a discriminator to train the network. It would be obvious to one of ordinary skill in the art that a generative adversarial network combines a standard neural network (the generator) with the discriminator neural network to improve prediction and classification.  Bhowmick provides as motivation for combination ([¶0039] “The on-device training operation 145 can result in the generation of improved models 146 a-146 n on each device that are more accurate at performing machine learning inferencing operations on the specific type of data used to improve the model.”).  This motivation for combination also applies to the remaining claims which depend on this combination. 

	Regarding claim 3, the combination of Kilinc and Bhowmick teaches The method of claim 1, wherein the main classifier classifies the input based on the model, and the classification model collapses to a cost function exposed to both the adversarial classifier and the main classifier. (Kilinc [p. 15 §IIIB] "the overall objective cost function of the training can be written as [See Eqn. 13]"). 

	Regarding claim 4, the combination of Kilinc and Bhowmick teaches The method of claim 1, wherein a decorrelator compares the prediction of the adversarial classifier to a label associated with the input to determine whether the adversarial classifier's prediction corresponds to the label. (Kilinc [p. 5 §IV] "The overall performances are obtained by combining the results of these two clusterings. Following [28], we evaluate test performances with unsupervised clustering accuracy given as [See Eqn. 17] where ti is the ground-truth label, yi is the annotation assigned in (14), and F is the set of all possible one-to-one mappings between assignments and labels." Kilinc explicitly teaches comparing all classifications to a validation set containing ground truth labels (interpreted as synonymous with 'a/the label').  Unsupervised clustering accuracy interpreted as synonymous with accuracy for the entire model and not necessarily a single adversarial classifier.  Model accuracy should be increased by making adversarial classifier worse at predicting.). 

Regarding claims 8 and 10-11, claims 8 and 10-11 are directed towards a non-transitory computer-readable medium storing instructions, that when executed by one or more processors, cause the one or more processors to perform the method of claims 1 and 3-4 respectively.  Therefore, the rejections applied to claims 1 and 3-4 also apply to claims 8 and 10-11.  Kilinc explicitly teaches ([p. 5 §IV] "The models have been implemented in Python using Keras [24] and Theano [25]. Open source code is available at http://github.com/ozcell/lalnets that can be used to reproduce the experimental results obtained on the three image datasets") such that Python is a known instruction format for non-transitory computer-readable medium to execute by one or more processors.  It would be obvious to one of ordinary skill in the art that the Python instructions must necessarily be executed on a non-transitory computer-readable medium storing instructions by one or more processors.   

Regarding claims 15 and 17-18, claims 15 and 17-18 are substantially similar to claims 8 and 10-11.  Therefore, the rejections applied to claims 8 and 10-11 also apply to claims 15 and 17-18.  

	Claims 5 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Kilinc, and Bhowmick, and in further view of Zhang (US8401979B2).

	Regarding claim 5, the combination of Kilinc and Bhowmick teaches The method of claim 1, wherein the applying and adjusting are repeated until a stopping condition is met, the stopping condition comprising one or more of: ([p. 4 IIIC] See Algorithm 1 "until stopping criteria is met").
	However, the combination of Kilinc and Bhowmick does not explicitly teach the stopping condition comprising one or more of: a prediction accuracy of the adversarial classifier's drops by more than a predetermined threshold amount after adjusting the parameter of the classification model.  

Zhang, in the same field of endeavor, teaches the stopping condition comprising one or more of: a prediction accuracy of the adversarial classifier's drops by more than a predetermined threshold amount after adjusting the parameter of the classification model. ([Col. 3 l. 49-55] "When the iterations are complete, which may be based on any suitable stop criterion such as a user-provided input number or some convergence determination (e.g., the percentage of positive examples that switch labels during an iteration is below a threshold), the trained subcategory classifiers 102 are provided for use in classifying unlabeled multi-view object data."). 

Kilinc, Bhowmick, and Zhang are both directed towards training a neural network for data classification including images.  Therefore, Kilinc, Bhowmick, and Zhang are analogous art in the same field of endeavor.  It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Kilinc and Bhowmick with the teachings of Zhang by using a threshold stopping criteria.  A threshold stopping criteria for training a neural network is well known, and would be obvious to one of ordinary skill in the art.  This threshold is typically a function of the cost function as is implied by Kilinc.  Zhang explains the known outcome of this training process ([Col. 3 l. 56-65] "Thus, by maintaining an adaptive label with the training examples and iteratively feeding the adaptive-labeled examples back into the training process, the classifiers can change the label that was initially assigned to a training example") and provides as additional motivation for combination (Col. 2 l. 54-59] "The technology described herein may be used with other algorithms. Further, subcategory classifiers for use in object detection are described as examples herein, but any type of classifier may benefit from the technology described herein").

Regarding claim 12, claim 12 is directed towards a non-transitory computer-readable medium storing instructions, that when executed by one or more processors, cause the one or more processors to perform the method of claim 5.  Therefore, the rejection applied to claim 5 also applies to claim 12.  Kilinc explicitly teaches ([p. 5 §IV] "The models have been implemented in Python using Keras [24] and Theano [25]. Open source code is available at http://github.com/ozcell/lalnets that can be used to reproduce the experimental results obtained on the three image datasets") such that Python is a known instruction format for non-transitory computer-readable medium to execute by one or more processors.    

	Claims 6, 13, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Kilinc, and Bhowmick and in further view of Lev-Tov (US10445431B1).

	Regarding claim 6, the combination of Kilinc and Bhowmick teaches The method of claim 1, wherein the main classifier classifies the input based on the classification model, and further comprising: ([p. 3 §III] "Neural networks define a family of functions parameterized by weights and biases which define the relation between inputs and outputs. In multi-class categorization tasks, outputs correspond to class labels").).
	However, the combination of Kilinc and Bhowmick does not explicitly teach applying the classification model having the adjusted parameter to classify language with the main classifier as the language is generated, 
	determining that the language is classified in a target classification; and 
	generating an instruction for a display device to display a warning that the language may be classified in the target classification.  

Lev-Tov, in the same field of endeavor, teaches applying the classification model having the adjusted parameter to classify language with the main classifier as the language is generated, ([Col. 7 l. 38-63] "The DNN vision model is trained in a supervised manner in which the DNN vision model may be a classifier...The DNN language model may include a deep long short term memory (LSTM) network or a CNN and takes a variable length text (e.g., an input text string) in any language and maps it into a text string vector associated with the language. The text string vector associated with the language has the same dimensionality as the pre-selected vector dimension of the embedded set." [Col. 10 l. 3-6] "The CNN may be part of NN 240 and can include a loss layer 323-4 (e.g., softmax or hinge loss layer) to back-propagate errors so that the CNN learns and adjusts its weights to better fit provided image data")
	determining that the language is classified in a target classification; and (Minimizing the cosine distance of a target language classification interpreted as synonymous with determining that the language is classified in a target classification.)
	generating an instruction for a display device to display a warning that the language may be classified in the target classification. ([Col. 6 l. 22-47] "Processor 236 is configured to translate an input text string provided by the user by matching at least a portion of the input text string with a caption log...The user interface is displayed for the user in an output device 216 of client 110. In some embodiments, caption log 246 includes a plurality of text strings previously used by one or more users interacting with translation tool 242. Moreover, in some embodiments, caption log 246 may include query strings, captions, and other associated text in multiple languages, and written with more than one character set (e.g., English, German, French in Latin characters, Chinese, Japanese, Korean, Russian, Arabic, Hindu and the like, in their respective characters). In some aspects, processor 236, using caption log 246 and executing instructions from memory 232, can provide a translated text string from a set of text strings from caption log 246 in translation tool 242." Caption log interpreted as synonymous with warning.). 

	Kilinc, Bhowmick, and Lev-Tov are both directed towards training a neural network for image classification.  Therefore, Kilinc, Bhowmick, and Lev-Tov are analogous art in the same field of endeavor.  It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Kilinc and Bhowmick with the teachings of Lev-Tov by applying the neural network in Kilinc towards language classification.  Kilinc explicitly mentions the application towards language processing [p. 1 §1 Col. 2] “Outside the neural network literature, the learning of latent variable models when supervision for more general classes than those of interest is provided has previously been studied. In natural language processing (NLP) field, following the introduction of Latent Dirichlet Allocation (LDA)”).  Lev-Tov further teaches as a motivation for combination ([Col. 5 l. 13-19] “The subject system provides several advantages, including an accurate and efficient language translation regardless of the complexity of contextual content, and also regardless of the type of characters used by the input or target languages. The system provides a machine learning capability where the system can learn from a content item and thereby improve accuracy and efficiency with usage.”).

Regarding claim 13, claim 13 is directed towards a non-transitory computer-readable medium storing instructions, that when executed by one or more processors, cause the one or more processors to perform the method of claim 6.  Therefore, the rejection applied to claim 6 also applies to claim 13.  Kilinc explicitly teaches ([p. 5 §IV] "The models have been implemented in Python using Keras [24] and Theano [25]. Open source code is available at http://github.com/ozcell/lalnets that can be used to reproduce the experimental results obtained on the three image datasets") such that Python is a known instruction format for non-transitory computer-readable medium to execute by one or more processors.    

Regarding claim 19, claims 19 is substantially similar to claim 13.  Therefore, the rejections applied to claim 13 also apply to claim 19.  

	Claims 7, 14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Kilinc, and Bhowmick and in further view of Strauss (US9959412B2). 

	Regarding claim 7, the combination of Kilinc and Bhowmick teaches The method of claim 1, wherein the main classifier classifies the input based on the classification model, and further comprising: ([p. 3 §III] "Neural networks define a family of functions parameterized by weights and biases which define the relation between inputs and outputs" [p. 2 §I] "GAR proposes to infer the adjacency through the actual predictions of a neural network model initialized by a supervised pretraining using the available labeled observations. After pretraining, predictions of the network, B, for all m examples are obtained as an m × n matrix and the adjacency of the examples are then inferred by m × m symmetric matrix M defined as [Eqn. 1] where n is the number of output classes and Bij is the probability of the i th example belonging to jth class" See also Fig. 2).).
	applying the classification model having the adjusted parameter to classify pre-existing content, ([p. 3 §III] "during the weight updates, if any one of the duplicated softmax nodes get activated to generate a significantly lower error, through the pooling layer, this will also eliminate the backpropagated error to other k - 1 softmax nodes of that parent.  we adopt GAR objective defined in (8) as the unsupervised regularization term to create competition between the duplicates which ultimately results in specialized but equally active softmax nodes each representing a latent annotation within a parent" [p. 8 §IV] "Table IV and V respectively summarize the test performances obtained for SVHN and CIFAR-100 datasets" Updating weight interpreted as synonymous with adjusting parameter.  Kilinc explicitly teaches that weights are adjusted and backpropagated according to a loss function to output classifications based on the softmax output, each layer corresponding to a classification.).
	determining that the content is classified in a target classification; and ([p. 7 §IVB] "ACOL can compensate this effect with the help of latent patterns learned through inter-parent comparisons due to the classification objective" Classification objective interpreted as synonymous with target classification.).
	However, the combination of Kilinc and Bhowmick does not explicitly teach flagging the pre-existing content for review.  

Strauss, in the same field of endeavor, teaches flagging the pre-existing content for review. ([Col. 5 l. 40-45] "the content review module 130 rejects 147 the content 110 if the risk score 133 equals or exceeds a rejection threshold, and flags the content 110 for human review"). 

Kilinc, Bhowmick, and Strauss are all directed towards training a neural network for data classification including images.  Therefore, Kilinc, Bhowmick, and Strauss are analogous art in the same field of endeavor.  It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Kilinc and Bhowmick with the teachings of Strauss by flagging particular inputs.  It would be obvious to one of ordinary skill in the art to flag or indicate particular input elements which are misclassified.  Strauss teaches as a motivation for combination ([Col. 18 l. 49-55] "in comparison to stratified sampling, the disclosed sampling method beneficially eliminates edge effects in estimating the original distribution that result from the risk score thresholds used to define the bins 730. As a result, the disclosed sampling method improves the precision of estimates of the original distribution of risk scores among the content.").

Regarding claim 14, claim 14 is directed towards a non-transitory computer-readable medium storing instructions, that when executed by one or more processors, cause the one or more processors to perform the method of claim 7.  Therefore, the rejection applied to claim 7 also applies to claim 14.  Kilinc explicitly teaches ([p. 5 §IV] "The models have been implemented in Python using Keras [24] and Theano [25]. Open source code is available at http://github.com/ozcell/lalnets that can be used to reproduce the experimental results obtained on the three image datasets") such that Python is a known instruction format for non-transitory computer-readable medium to execute by one or more processors.    

Regarding claim 20, claim 20 is substantially similar to claim 14.  Therefore, the rejections applied to claim 14 also apply to claim 20.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIDNEY VINCENT BOSTWICK whose telephone number is (571)272-4720. The examiner can normally be reached M-F 7:30am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miranda Huang can be reached on (571)270-7092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SB/Examiner, Art Unit 2124                                                                                                                                                                                                        
/LUIS A SITIRICHE/Primary Examiner, Art Unit 2126